IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 18, 2008
                                     No. 07-51342
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

MIGUEL ANGEL GARCIA

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:07-CR-1241-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Miguel Angel Garcia pleaded guilty to two counts of bank robbery. The
district court upwardly departed pursuant to U.S.S.G. § 4A1.3 and sentenced
Garcia to 110 months of imprisonment three years of supervised release on each
count, to be served concurrently, and ordered him to pay $2,620 in restitution.
       Garcia argues for the first time on appeal that the district court erred in
upwardly departing pursuant to U.S.S.G. § 4A1.3 and that his sentence was
otherwise unreasonable.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51342

      An appellate court’s review of a sentence must start with the issue
whether the district court committed any “significant procedural error.” Gall v.
United States, 128 S. Ct. 586, 597 (2007).        If the sentencing decision is
procedurally sound, the appellate court then considers “the substantive
reasonableness of the sentence imposed under an abuse-of-discretion standard.”
Id. However, where the defendant fails to object, our review is for plain error.
See United States v. Peltier, 505 F.3d 389, 390-92 (5th Cir. 2007); United States
v. Jones, 489 F.3d 679, 681 (5th Cir. 2007).
      Garcia argues that the district court procedurally erred in upwardly
departing pursuant to § 4A1.3 because he already had received criminal history
points for the prior offenses pointed out by the district court in its decision to
upwardly depart and for the proximity of two of those prior offenses to the
instant offense. However, the district court did not err, plainly or otherwise, in
upwardly departing because Garcia’s recidivism and dangerousness are
independent factors warranting an upward departure, and the district court
sufficiently considered the 18 U.S.C. § 3553(a) factors in upwardly departing.
See Jones, 489 F.3d at 681; United States v. Zuniga-Peralta, 442 F.3d 345, 347
(5th Cir. 2006); United States v. Medina-Gutierrez, 980 F.2d 980, 984 (5th Cir.
1992).
      Garcia further argues that his sentence was otherwise substantively
unreasonable under § 3553(a) because it did not take into account his cocaine
addiction, his medical condition, his motive of supporting his family, his need for
drug treatment, or the fact that deterrence was unwarranted. However, the
district court considered these factors and the § 3553(a) factors at sentencing,
and thus Garcia has failed to demonstrate that the district imposed an
unreasonable sentence. See Gall v. United States, 128 S. Ct. 586, 596-97 (2007);
United States v. Jones, 444 F.3d 430, 442 and n.62 (5th Cir. 2006).
      AFFIRMED.



                                        2